         Case 1:04-cv-01173-PLF Document 298 Filed 12/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


_________________________________________
                                          )
ESTATE OF ESTHER KLIEMAN, et al.,         )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                  Civil Action No. 04-1173 (PLF)
                                          )
PALESTINIAN AUTHORITY, et al.,            )
                                          )
            Defendants.                   )
_________________________________________ )


                          MEMORANDUM OPINION AND ORDER

               On August 18, 2020, the United States Court of Appeals for the District of

Columbia Circuit remanded this case to this Court for further proceedings in light of the passage

of the Promoting Security and Justice for Victims of Terrorism Act of 2019 (“PSJVTA”),

H.R. 1865, 116th Cong., § 903 (Dec. 20, 2019). Estate of Esther Klieman v. Palestinian Auth.,

No. 15-7034 (D.C. Cir. Aug. 18, 2020). Subsequently, on September 9, 2020, the parties

submitted a joint status report in which they set forth their respective positions on how they wish

to proceed in this case. Joint Status Report (“JSR”) [Dkt. No. 296] at 1. The Klieman estate

wishes to proceed with jurisdictional discovery, id. at 4, while the Palestinian Authority requests

that the Klieman estate amend the jurisdictional element of the original complaint, id. at 7

(arguing that the Klieman estate has not “demonstrate[d] with plausible factual support

amounting to more than speculation or conclusory statements that discovery will uncover

sufficient evidence to establish personal jurisdiction”) (quoting Estate of Esther Klieman v.

Palestinian Auth., 82 F. Supp. 3d 237, 249 (D.D.C. 2015)).
         Case 1:04-cv-01173-PLF Document 298 Filed 12/02/20 Page 2 of 2




               Filing an amended complaint is unnecessary. See Nat’l Women’s Pol. Caucus,

Inc. v. Metro. Louisville Women’s Pol. Caucus, Inc., 359 F. Supp. 3d 13, 18 (D.D.C. 2019)

(“The Court is not limited to the four corners of the operative complaint . . . in determining

jurisdictional facts.”). The Klieman estate has proposed jurisdictional discovery that will be

limited to “the narrow issues encapsulated in the predicates established by the PSJVTA.” JSR

at 4; see also JSR at 3-4 (“[D]iscovery would be constrained to the easily identifiable issues

found in the[] predicate requirements [of the PSJVTA].”). As the Klieman estate explains,

“[s]atisfaction of the PSJVTA’s requirements would complete a legally sufficient jurisdictional

theory; an inquiry into these requirements is therefore a valid exercise.” Id. at 4. The Klieman

estate further represents that they are “prepared to discuss the scope of jurisdictional discovery

with Defendants, once the Court has determined how it wishes to proceed.” Id. Jurisdictional

discovery is appropriate so long as it is narrowly tailored to the areas proposed by the Klieman

estate. Accordingly, it is hereby

               ORDERED that the plaintiffs may proceed with jurisdictional discovery limited to

the areas specified in the Promoting Security and Justice for Victims of Terrorism Act of 2019,

H.R. 1865, 116th Cong., § 903 (Dec. 20, 2019). The parties shall meet and confer about the

scope of discovery consistent with these principles and submit a joint status report with a

proposed schedule on or before December 18, 2020.

               SO ORDERED.



                                                        /s/
                                                      ________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: December 2, 2020



                                                 2
